Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 3, 2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A (Figures 1-4) in the reply filed on May 11, 2020 was acknowledged.
Claims 7 and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 11, 2020.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	In the previous Office action, the Examiner inadvertently utilized the wrong form paragraph indicating that “means” was used in the claims.  Rather, “means” was not used but the nonce term “configured” was used.  In the Examiner’s opinion, this nonce term does not contain enough structure associated with it to take it out of a Section 112(f) interpretation.  
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Similarly, the language of “an unlocking mechanism configured to unlock the closure device” (see claims 8, 10, and 12) also invokes a Section 112(f) interpretation where the nonce term is “configured”, the transition term is “to”, and the functional term is “unlock.”  There is no clear description of this terminology in the specification other than in paragraph 11.  But claim 11 does not provide any corresponding structures such that the limitation is considered indefinite.  The language “further comprising an unsnapping pin” found in claims 10 and 12 do not clearly take this out of because it is merely a type of unlocking mechanism among other possible types.  Paragraph 11 is not clearly linked to the unsnapping pin within the specification; see paragraphs 48 to 53 of the present specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 
Other uses of the “configured to” phraseology within the claims (see claims 1, 5, and 12) do not invoke a Section 112(f) interpretation because they are modified by sufficient structure to take them out of such an interpretation.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The corresponding structure to the “unlocking mechanism” is not clear such that the scope of these claims is not clear; see the “Claims Interpretation” section supra.
Claim Objections
Applicant is advised that should claim 1 be found allowable, claim 6 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both 
Applicant is advised that should claim 12 be found allowable, claim 10 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-6, 8, 10, and 12 are rejected under 35 U.S.C. 103 as being obvious over Yellin et al (US 2018/0042723; hereafter referred to as Yellin) in view of To et al (US 2006/0122633; hereafter referred to as To).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Yellin et al meets the claim language where:
The outer tube as claimed is the outer ring (901) (see Figure 9);
The plurality of windows as claimed are the openings in the outer ring where the anchors are shown extending out of as shown in Figure 9;
The plurality of anchors as claimed are the plurality of anchors shown extending out of the windows in Figure 9;
The anchors are initially fully inside the outer tube/ring but are deployed to be outside of the outer tube/ring upon implantation as explained in paragraph 91 of Yellin et al such that they are configured to be emitted from the windows to anchor the prosthetic valve ring assembly as claimed;
The outward and upward direction does not have an orientation with respect to the ring such that the outward and upward direction can be the top of the ring as it is shown in Figure 9 adjacent reference number (206) and the outward and downward direction would be the bottom of the ring adjacent reference number (903).  Alternatively, the upward direction can be the right side of the ring as it is shown in Figure 9 and the downward direction would be the left side with the outward direction being away from the center of the ring;
The closure device configured to lock a distal end and a proximal end of the prosthetic valve ring assembly as claimed is met; the Applicant is directed to see paragraph 79 of Yellin et al where a closure device is disclosed that fully meets the claim language having a pivot pin attachment, and
The closure device being interfaced to the outer tube by suture pins which are configured to function as pulley for sutures as claimed is fully met; the 
However, Yellin fails to disclose anchors that have first portions that are configured to be emitted outward and upward relative to the plane of the out tube along with second portions that are configured to be emitted outward and downward relative to the plane of the outer tube.  To (see the previously cited portions) teaches, being from the same art or endeavor, that it was known to the art to utilize anchors that extent outward and downward as well as outward and upward within the same ring.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to an ordinary artisan to modify Yellin to have both types of anchor portion so that the ring would have better axial stability better resisting movement against anchors fixed to tissue above and below the ring.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

    PNG
    media_image1.png
    455
    451
    media_image1.png
    Greyscale

Regarding claims 4 and 5, the laser cutting techniques are product by process limitations that have a lower burden of proof due to their peculiar nature; see MPEP 2113.  The Applicant is directed to paragraphs 74, 80 of Yellin et al that discloses that a laser is used to cut the tube such that the claimed structure implied by the product by process limitations is fully met.
Regarding claim 6, the Applicant is directed to see paragraph 79 of Yellin et al where a closure device is disclosed that fully meets the claim language.
Regarding claims 8, 10, and 12, the Applicant is directed to paragraphs 99-101 of Yellin et al that fully disclose the unlocking mechanism configured to unlock or unsnap the closure device allowing repositioning.
Response to Arguments
Applicant's arguments filed January 3, 2022 have been fully considered but they are not fully persuasive.
The Applicant first traverses the Yellin in view of To rejection by explaining, in a general sense, what constitutes a proper obviousness rejection.  Since there are no specific arguments pertaining to the present rejection, the Examiner asserts that it does not constitute a proper traversal.
Next, the Applicant traverses the prior art rejections by arguing that Yellin is not proper prior art because Yellin was owned by Valcare, Inc. prior to the filing date of the current application.  In response, the Examiner that the Section 102(b)(2)(C) statement is insufficient because it does not make the statement that the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Rather, the Applicant admits that the assignment took place on 1/3/2021 even though the effective filing date is 3/17/2017 (i.e., almost 4 years later); see page 7 of the response, first full paragraph, 4th line thereof.  For this reason, the rejection has been maintained.
Conclusion

Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 USC 102 of 35 USC 103(a) once the aforementioned issue(s) is/are addressed.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Prebilic whose telephone number is 571-272-4758.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards (SPE), at (408) 918-7557 or Jennifer Dieterle (SPE), at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/PAUL B PREBILIC/           Primary Examiner, Art Unit 3774